Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Albany County) to review a determination of the State Liquor Authority which found that petitioner had violated subdivision 1 of section 65 of the Alcoholic Beverage Control Law and imposed a deferred 20-day suspension of petitioner’s off-premises beer license. Petitioner attacks the sufficiency and competency of the evi*807dence upon which the agency relied in making its determination, based as it was on the testimony of the minor who testified that he purchased a quantity of beer from petitioner’s grocery store. Questions of credibility were presented which were within the province of the Authority (Matter of Avon Bar & Grill v O’Connell, 301 NY 150, 153). We also find that the penalty herein imposed by respondent was a reasonable exercise of discretion. Determination confirmed, and petition dismissed, without costs. Koreman, P. J., Greenblott, Sweeney, Main and Larkin, JJ., concur.